DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, claims 1-4/ 6-9/ 11-13/ 16-17 in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that the special feature that the claims shared is different from what the examiner recited and it is not taught by the cited document in the office action, specifically … “The Applicant respectfully disagrees with the Examiner’s allegation. Claims 1-20 share a special technical feature of, “an annular groove is provided on a lower surface of the magnetic pole, and a permanent magnetic material matching the annular groove is disposed in the annular groove”. Referring to Figs. 2-4 and 8-12 of the present application, the permanent magnetic material 5 is disposed in the annular groove in magnetic pole 4. The prior art does not disclose this special technical feature. In CN 203579285 U, as shown in Fig. 1 thereof, the magnetic pole 6 does not have a groove for arranging the permanent magnet material 4, which is actually arranged on the outer side of the magnetic pole 6. The chuck in CN 101524817 A does not include a permanent magnet material, and the magnetic pole 2 is not provided with any annular groove. Therefore, claims 1-20 share at least a specific technical feature of, “an annular groove is provided on a lower surface of the magnetic pole, and a permanent magnetic material matching the annular groove is disposed in the annular groove", and claims 1- 20 have unity therebetween”.  This is not found persuasive because even if the special technical feature is as what the applicant disclosed … this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4/ 6-9/ 11-13/ 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardone et al. WO 2009/130722 A1 [Cardone].
Regarding claim 1, Cardone teaches An electric permanent magnetic chuck [page 1 under DESCRIPTION], comprising a housing [see support structure 11/ 11a/ 60, at least FIG. 8], wherein the housing is provided with at least one opened inner cavity [the cavity where element 40 is located], a reversible magnetic material [40, FIG. 8A] is disposed on a lower portion of the inner cavity [FIG. 8A], a coil [30, FIG. 8A] is disposed in the inner cavity [the coil is located in the inner cavity, FIG. 8A] and arranged along an outer wall of the reversible magnetic material [coil 30 is around element 40, FIG. 8A], a magnetic pole [50, FIG. 8A] is superimposed and fixed in the inner cavity [see 50, FIG. 8A], an annular groove [se the groove where element 90 is located, FIG. 8A] is provided on a lower surface of the magnetic pole [see lower surface of pole 50, FIG. 8A], and a permanent magnetic material [90, see NS, FIG. 8A] matching the annular groove is disposed in the annular groove [see 90, FIG. 8A].
Regarding claim 2, Cardone teaches The electric permanent magnetic chuck according to claim 1, wherein the inner cavity does not penetrate through the lower portion of the housing [see inner cavity, FIG. 8A], the coil [30, FIG. 8A] is fixedly connected to an inner wall of the inner cavity [the wall that faces the coil, FIG. 8A], and the magnetic pole [50] is disposed on the reversible magnetic material [40, FIG. 8A].
Regarding claims 3/ 4, Cardone teaches The electric permanent magnetic chuck according to claim 1, wherein the magnetic pole [50] is embedded into the inner cavity of the housing [see support structure 11/ 11a, at least FIG. 8] and fixedly connected to an inner wall of the housing [FIG. 8A], the coil [30] is disposed on a bottom of the inner cavity [FIG. 8A], and the permanent magnetic material [90] is connected to the bottom of the annular groove [FIG. 8A shows that 90 is connected to the bottom of the annular groove of element 50] at a junction [FIG. 8A] by laser welding using a magnetic impermeable material or by using a material same as the magnetic pole [inherent method step or necessitated by the structure].
Regarding claims 6-9, Cardone teaches that the inner cavity comprises a first inner cavity and a second inner cavity [there are 2 cavities that house elements 40, FIG. 8A], the reversible magnetic material [40] and the coil [30] are disposed in the first inner cavity [FIG. 8A], the magnetic pole is embedded into the second inner cavity [see 50, fig. 8A], and an upward annular table for supporting the magnetic pole is disposed on an upper surface of the first inner cavity [the ends of element 50, FIG. 8A], and cross sections of the first inner cavity and the second inner cavity are of a circular shape [see FIGs. 2A/ 2B/ 8A], the reversible magnetic material is of a circular shape [see FIGs. 2A/ 2B/ 8A], and the annular groove on the magnetic pole and the permanent magnetic material are of a circular shape [see FIGs. 2A/ 2B/ 8A].
Regarding claims 11-13, Cardone teaches that the housing is provided with a first threaded hole penetrating through the housing in a vertical direction [see a first threaded hole penetrating through the housing 60 in a vertical direction, FIG. 8A], the reversible magnetic material [40] is provided with a threaded hole [FIG. 8A] which penetrates through the reversible magnetic material in the vertical direction [FIG. 8A] and cooperates with the first threaded hole of the housing [see the hole through elements 60 and 40, FIG. 8A], the magnetic pole is provided with a threaded hole [see the hole in element 50, FIG. 8A] cooperated with the threaded hole of the reversible magnetic material [FIG. 8A], to fixedly connect the housing, the reversible magnetic material and the magnetic pole to one another by a screw [6, FIG. 8A].
Regarding claim 16, Cardone teaches The electric permanent magnetic chuck according to claim 1, wherein the housing comprises multiple inner cavities uniformly distributed in the housing [there are 2 cavities that house elements 40, FIG. 8A].
Regarding claim 17, Cardone teaches The electric permanent magnetic chuck according to claim 16, wherein the multiple inner cavities are distributed in a checkerboard pattern [see FIGS. 7-8].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837